DELA CRUZ, Chief Justice,
concurring:
I concur in the judgment to reverse the order granting summary judgment entered below in favor of the defendants.
This case returns to us on remand from the U.S. Court of Appeals for the Ninth Circuit. Ferreira v. Mofnas, 1 F.3d 960 (9th Cir. 1993). The Ninth Circuit instructed us to reconsider our interpretation of resulting trust law. It rejected as “untenable” our application of the common law doctrine of resulting trust and, on that basis, vacated our earlier judgment.
We have since reconsidered our interpretation of the law of resulting trust and, in view of the Ninth Circuit’s ruling that our application of that doctrine is untenable, we really have no recourse but to set aside our earlier reliance on the doctrine.
I write separately because I wish to set forth what I believe the Ninth Circuit’s ruling is saying: that because N.M.I. Const, art. XII (“Article XII”) is itself the law which prohibits a person not of Northern Marianas descent (“non-NMD”) from acquiring a permanent or long-term interest in land, we cannot judicially imply or create a resulting trust in favor of non-NMDs furnishing the purchase money used to acquire real property in the Commonwealth. Thus, all fee title, legal and equitable, vests entirely in the plaintiff/appellant, Diana C. Ferreira. The non-NMDs — Frank Ferreira and James and Barbara Grizzard — have no fee interest whatsoever, notwithstanding the fact that they provided the purchase money for the lands at issue. Absent Article XII’s prohibition, the three would, under resulting trust law, have an equitable fee interest in the land at issue, since they furnished the purchase money.
As to the agency-trust theory relied upon by the defendants as the basis for the alleged Article XII violation, we have earlier rejected that theory as not viable. And since there is no other basis asserted upon which we could find an Article XII violation, I concur in the judgment to reverse the grant of summary judgment in favor of the defendants and for entry of judgment in favor of the plaintiff.
The effect of all this, as I noted earlier, is that all fee title and interest in the land at issue, legal and equitable, is quieted in the name of the plaintiff/appellant, Diana C. Ferreira.